Citation Nr: 0120045	
Decision Date: 08/03/01    Archive Date: 08/10/01

DOCKET NO.  97-12 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for traumatic arthritis 
of the lumbar spine.

2.  Entitlement to service connection for traumatic arthritis 
of the thoracic spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

The veteran initially appealed from a September 1996 decision 
of the Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied claims of 
service connection for traumatic arthritis of the lumbar 
spine, thoracic spine, knees, and shoulders as well as 
service connection for hearing loss and migraine headaches.  
In January 2000, the Board denied the claims for service 
connection because they were not well grounded.

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In September 2000, 
the veteran's representative and VA General Counsel filed a 
joint motion to vacate the Board's January 2000 decision to 
the extent that it denied service connection for traumatic 
arthritis of the lumbar and thoracic spine and to dismiss the 
appeal of the Board's decision which denied service 
connection for hearing loss, migraine headaches, and 
traumatic arthritis of the knees and shoulders.  By a 
September 2000 order, the Court vacated the Board's decision 
insofar as it denied service connection for traumatic 
arthritis of the lumbar and thoracic spine, dismissed the 
other issues on appeal, and remanded the traumatic arthritis 
of the lumbar and thoracic spine issues to the Board for 
further action.

Initially, the Board notes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, the new law eliminates the concept of a well-
grounded claim, redefines VA's obligations with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist a claimant in developing a claim that was not well 
grounded.  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
final as of that date.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  It also applies to any denial that became 
final during the period beginning July 14, 1999, if such 
denial was issued because the claim was not well grounded, 
and a timely motion for review is made.  Id.  With the 
foregoing in mind, as reported above, in January 2000 the 
Board denied an appeal arising from a September 1996 RO 
decision because the claims for service connection were not 
well grounded.  Therefore, the Board wishes to bring that 
decision to the RO's attention.


REMAND

The September 2000 joint motion states, in relevant part, 
that,

[i]n the present case the Board's denial 
of entitlement to service connection for 
arthritis of the lumbar and thoracic 
spine is predicated solely on the finding 
that there is no competent medical 
evidence relating the appellant's current 
arthritis of the spine to service.  (R. 
10).

However, the July 1996 VA examiner noted 
in the veteran's medical history that in 
December 1944 the veteran fell down 20 
cement stairs.  (R. 131).  The examiner, 
without noting any previous injuries, 
then went on to state 'simultaneously 
with the injury that occurred in 1942, 
[the veteran] has problem with both spine 
of the neck and lumbosacral spine.'  (R. 
131-132).  In the section pertaining to 
evaluation of the spine, the examiner 
begins by stating, '[d]egenerative joint 
disease of the spine occurred after 
suffering from injury that occurred while 
he was in basic training.'  (R. 134).  
The Board did not discuss this opinion, 
but simply concluded there was no nexus 
evidence linking his arthritis to 
service.  (R. 10).  The parties note that 
the examiner refers to an injury during 
basic training, however, the only injury 
described by the physician in the 
veteran's history is the fall in 1944.

Consequently, in light of this nexus 
opinion, the Board's finding that there 
is no nexus between the veteran's current 
arthritis of the spine and service is 
clearly erroneous.  The claim is well 
grounded . . .

Thereafter, the Board was instructed to ensure that the duty 
to assist was fulfilled.  Specifically, the joint motion 
stated that,

[t]he claim is well grounded and remand 
is necessary to enable the Board to 
ensure that the duty to assist has been 
fulfilled, to provide adequate reasons 
and bases for its denial of service 
connection for arthritis of the lumbar 
and thoracic spines, and to consider the 
benefit of the doubt doctrine . . . 

On remand, the Board should ensure that 
the record contains medical evidence that 
is sufficiently detailed to provide a 
thorough review of all pertinent issues, 
to include, if appropriate, a thorough 
evaluation which 'takes into account the 
records of prior medical treatment' . . . 

However, as reported above, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  As 
reported above, this law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and superceded the decision of the 
Court in Morton, which had held that VA could not assist in 
the development of a claim that was not well grounded.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).

Nonetheless, because of the change in the law brought about 
by the Veterans Claims Assistance Act of 2000, a remand in 
this case is still required for compliance with the notice 
and duty to assist provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
change requires that notice be provided to a claimant as to 
what is required for a claim to be successful, and may 
require multiple notices during the pendency of the 
adjudication process.  See Holliday, slip op. at 12-13.  In 
the case of Holliday v. Principi, No. 99-1788 (U.S. Vet. App. 
Feb. 22, 2001), it was noted that the VA Secretary had not 
promulgated implementing regulations, and that these 
regulations might in fact provide more assistance than is 
required by the Veterans Claims Assistance Act itself.  
Holliday, slip op. at 12.  Indeed, the Court noted that, 
until such regulations were promulgated, there remained 
significant uncertainties regarding the kind of notice to be 
given to each class of claimants, especially in light of the 
Secretary's acknowledgments that the notification 
requirements had universal application.  Holliday, slip op. 
at 13.  In order to ensure that the veteran in this case is 
afforded all the protections of the Veterans Claims 
Assistance Act of 2000, as implemented by VA, a remand is 
required.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Holliday, supra.

On remand, in order to ensure that both the requirements of 
the joint motion and the new law have been satisfied, the 
veteran must also be schedule for a VA examination.  As 
reported above, the parties to the joint motion found that 
veteran's claims were well grounded because the July 1996 VA 
examiner provided a nexus opinion between currently diagnosed 
degenerative joint disease of the spine and events that the 
veteran described as taking place while in military service.  
However, the Board notes that, while the July 1996 VA 
examiner thereafter diagnosed degenerative joint disease of 
the lumbosacral spine, the veteran was not diagnosed with a 
specific disability of the thoracic spine.  The Board also 
notes that a review of the record on appeal discloses only a 
few records showing complaints, diagnoses, and/or treatment 
for a thoracic spine disability.  See medical records from 
the veteran's ex-employer dated in January 1959 (soreness of 
the left thoracic area) and March 1976.  On the other hand, 
the Board also acknowledges that the March 1976 cervical 
spine x-ray report, obtained from the veteran's ex-employer, 
disclosed early degenerative changes involving the upper 
thoracic vertebra.  Next, the Board finds it troubling that 
the July 1996 examiner, in the history taken from the 
veteran, placed the date of the veteran's injury at first in 
1944 and later in 1942.  Similarly, the Board finds it 
troubling that the examiner cited to a never before claimed 
basic training injury as the cause of the veteran's current 
degenerative joint disease of the spine and not the often 
claimed fall down 20 cement stairs in 1944.  The Board also 
finds it troubling that, while the records obtained from his 
ex-employer documented a number of post-service injuries, the 
July 1996 examiner did not comment on these post-service 
injuries.  Lastly, notwithstanding the any claim to the 
contrary, the Board finds that it is unclear whether the July 
1996 examiner, when he reported that "[d]egenerative joint 
disease of the spine occurred after suffering from injury 
that occurred while he was in basic training," was providing 
an opinion as to the origins and etiology of the veteran's 
current degenerative joint disease of the spine or was simply 
reporting the history of the current disability as reported 
by the veteran.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (holding that the Board is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history); Owens v. Brown, 
7 Vet. App. 429 (1995) (holding that the Board is not bound 
to accept physicians' opinions based on claimant's recitation 
of events); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as "immaterial" where there was 
no indication that the physician reviewed claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 Vet. App. 229 (1993) 
(holding that the Board is not required to accept the medical 
opinions of two doctors who rendered diagnoses of post-
traumatic stress disorder almost 20 years after claimant's 
separation from service and who relied on history as related 
by the appellant as the basis for those diagnoses).

Tellingly, the Court has stated that VA may only consider 
independent medical evidence to support its findings and is 
not permitted to base decisions on its own unsubstantiated 
medical conclusions.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991).  Governing regulations also 
provide that when, during the course of review, it is 
determined that further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Therefore, in light of the evidence described above, because 
of the controlling laws and regulations, and because the 
change in the law has eliminated the need for the claimant to 
file a well-grounded claim, the Board finds that the Court's 
order now requires, among other things, that the veteran be 
scheduled for a VA examination so that medical opinion 
evidence can be obtained to determine if the veteran has 
current disability of both the lumbar or thoracic spine and, 
if so, whether that disability is related to military service 
as opposed to some post-service injury.

The Board also observes that the veteran, at his July 1996 VA 
examination, reported that he had a family physician.  
Additionally, review of the July 1996 VA examination report 
reveals that the examiner ordered x-rays of the veteran's 
lumbar and thoracic spine.  Moreover, at the veteran's March 
1997 personal hearing, he testified that he had been treated 
by his ex-employers physicians since 1946, one of his family 
physicians name was a Dr. Rittenhouse, in the past he had 
been treated at the UPMC South Side Hospital, and he had seen 
a Dr. Nori at a VA medical center (VAMC) in approximately 
July 1996.  The record shows that the RO obtained voluminous 
medical records from the veteran's ex-employer and no records 
were available from UPMC South Side Hospital.  However, 
copies of the veteran's records from his family physician, 
copies of the lumbar and thoracic spine x-ray reports from 
July 1996, and VA treatment records do not appear in the 
record.  Therefore, on remand, the RO must also obtain and 
associate with the record treatment records from the above 
referenced locations.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

This case is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  Such development should 
include, but is not limited to, obtaining 
and associating with the record all 
outstanding VA treatment records, 
including the x-ray reports prepared in 
connection with the veteran's July 1996 
VA examination and any VAMC records 
prepared by a Dr. Nori in July 1996.  The 
RO should also obtain ans associate with 
the record all records held by the 
veteran's family physicians, including 
Dr. Rittenhouse, and all other records 
kept by any physician or hospital 
identified by the veteran.  In the event 
any attempts to secure information are 
unsuccessful, such efforts should be 
fully documented, and the veteran should 
be notified in accordance with the 
Veterans Claims Assistance Act of 2000.

2.  As part of the development undertaken 
to comply with the new law and the Court's 
order, the RO should arrange to have the 
veteran examined by an orthopedist to 
ascertain whether he has any current 
lumbar or thoracic spine disability.  A 
copy of the veteran's claims file, 
including a copy of this remand, must be 
provided to and reviewed by the examiner 
prior to the examination of the veteran.  
The examiner should undertake all 
necessary testing, including x-rays of 
both the lumbar and thoracic spines.  As 
to all current disease processes 
identified, the examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  The examiner should 
give opinions as to the medical 
probability that any current disability is 
attributable to military service as 
opposed to post-service job injuries.  If 
it is determined that there is no current 
disability or no relationship to military 
service, the examiner should expressly say 
so and provide detailed reasons for such 
opinions.  The opinions must be explained 
in light of other findings of record, 
including those made by the July 1996 VA 
examiner and medical records obtained from 
the veteran's ex-employer.

3.  The RO should review the examination 
report for compliance with the 
instructions set out above, especially 
with respect to the requested medical 
opinions.  If the instructions have not 
been followed, the examination should be 
returned to the examiner for further 
action.

4.  Additional evidentiary development as 
suggested by the evidence obtained 
pursuant to the instructions set forth 
above should be undertaken by the RO.

5.  Thereafter, after all notice 
requirements have been satisfied, and the 
duty to assist has been fulfilled, the RO 
should take adjudicatory action on the 
claims here at issue.  If any of the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) which refers to the Veterans 
Claims Assistance Act of 2000 and 
includes consideration of all evidence 
received since issuance of the June 1997 
SSOC.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


